By way of habeas corpus, relator sought his release, and he has appealed from an order of the county court of Denton County remanding him to the custody of the sheriff without bail.
On the 10th of March, 1933, relator was adjudged by the county court of Dallas County to be a lunatic and ordered restrained in the State Hospital for the Insane at Wichita Falls. Thereafter he was released on parole. On the 26th of June, 1934, while on parole, a complaint was filed against relator in Denton County charging him with unlawfully carrying a pistol, it being alleged that the offense occurred on the 13th of October, 1932. He was arrested on said misdemeanor charge and released on bail. On the 30th of July, 1934, said cause was called for trial and relator appeared and answered that he had theretofore been adjudged insane. A trial was had on the issue of insanity, resulting in the court entering a judgment finding relator to be insane and ordering the sheriff to deliver him to the proper State hospital. The judgment provided that relator should be returned to the county court of Denton County to be dealt with according to law when he had been restored to sanity. Relator was again confined in the State Hospital for the Insane at Wichita Falls, on the 20th of January, 1935, he was discharged and the county court of Dallas County entered an order setting aside the judgment of lunacy theretofore entered by said court. Relator was delivered to the sheriff of Denton County and placed in jail to await trial in the case charging him with carrying a pistol. He has been denied bail.
Under the circumstances reflected by the record, the opinion is expressed that relator is entitled to be released upon entering into proper bond conditioned as required by law. Therefore the judgment remanding him is reversed and bail granted in the sum of three hundred dollars.
Reversed and bail granted.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 318